TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00679-CR


Luis Torres Govea, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-00-458, HONORABLE JACK ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than August 12, 2002. 
No further extension of time will be granted.
It is ordered July 2, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish